IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00122-CV

                    IN THE INTEREST OF L.A.S., A CHILD


                       From the County Court at Law No. 2
                             Johnson County, Texas
                           Trial Court No. D201300051


                           MEMORANDUM OPINION


       John S. appeals from a judgment that terminated his parental rights to his child,

L.A.S. TEX. FAM. CODE ANN. § 161.001(b) (West 2014). After a jury trial, the jury found

that John had committed the predicate acts set forth in Section 161.001(b)(2)(D), (E), (F),

(N), and (O) and that termination was in the child's best interest. John complains that the

evidence was legally and factually insufficient for the jury to have found that he

committed the predicate acts set forth in Sections 161.001(b)(2)(D) and (E) and factually

insufficient for the jury to have found that termination was in the child's best interest.

Because there are unchallenged grounds for termination of John's parental rights and the
evidence was factually sufficient for the jury to have found that termination was in the

child's best interest, we affirm the judgment of the trial court.

SUFFICIENCY OF THE EVIDENCE

        In his first and second issues, John argues that the evidence is legally and factually

insufficient to support the jury's finding that he had engaged in one or more of the acts

or omissions necessary to support termination of his parental rights. More specifically,

John contends that the evidence does not support termination of his parental rights under

either subsections (1)(D) (endangerment by conditions or surroundings) or (1)(E)

(endangerment by conduct) of Texas Family Code Section 161.001(b). However, John

does not challenge the jury's findings on the grounds for termination alleged under

subsections (1)(F) (failure to support child), (1)(N) (constructive abandonment), or (1)(O)

(failure to comply with a court-ordered service plan).

        A finding of only one ground for termination alleged under Section 161.001(b)(1)

is sufficient to support a judgment of termination. In re A.V., 113 S.W.3d 355, 362 (Tex.

2003). Thus, to be successful on appeal, John is required to establish that the trial court's

findings on all of the Department's pleaded grounds are unsupported by the evidence.

See Fletcher v. Dep't of Family & Protective Servs., 277 S.W.3d 58, 64 (Tex. App.—Houston

[1st Dist.] 2009, no pet.). When a parent does not challenge an independent ground that

may support an order of termination, we do not address the sufficiency of the evidence

of any of the predicate grounds for termination. See In re A.V., 113 S.W.3d at 361-62.


In the Interest of L.A.S., a Child                                                      Page 2
Instead, we must overrule the challenges the parent has chosen to assert. See In re A.V.,
113 S.W.3d at 361-62; Fletcher, 277 S.W.3d at 64.

        Because John does not challenge every ground upon which the jury could have

based its decision to terminate his parental rights, we do not address the unchallenged

findings or the grounds raised in his brief. Accordingly, we overrule John's first and

second issues.

BEST INTEREST

        In his third issue, John argues that the evidence was factually insufficient for the

jury to have found that termination of the parent-child relationship was in the best

interest of the child. In a factual sufficiency review, we must give due consideration to

evidence that the trier of fact could reasonably have found to be clear and convincing. In

re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). To

determine if the evidence is factually sufficient, we give due deference to the factfinder's

findings and determine whether, on the entire record, the factfinder could reasonably

form a firm conviction or belief that the termination of the parent's parental rights would

be in the child's best interest. In re H.R.M., 209 S.W.3d at 108; In re C.H., 89 S.W.3d 17, 28

(Tex. 2002).

        There are several factors that the trier of fact in a termination case may consider in

determining the best interest of the child, which include: (a) the desires of the child, (b)

the emotional and physical needs of the child now and in the future, (c) the emotional


In the Interest of L.A.S., a Child                                                      Page 3
and physical danger to the child now and in the future, (d) the parental abilities of the

individuals seeking custody, (e) the programs available to assist these individuals to

promote the best interest of the child, (f) the plans for the child by these individuals or by

the agency seeking custody, (g) the stability of the home or proposed placement, (h) the

acts or omissions of the parent which may indicate that the existing parent-child

relationship is not a proper one, and (i) any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). These factors are not exhaustive. In

re C.H., 89 S.W.3d at 27. Some listed factors may be inapplicable to some cases while

other factors not on the list may also be considered when appropriate. Id.

        L.A.S. was almost five years old at the time of trial. John had been incarcerated

for the majority of L.A.S.'s life. He was convicted of theft and placed on community

supervision, which was revoked because he no longer wished to be on community

supervision, which led to his failure to report and the commission of a new offense,

forgery. He went to prison, was paroled, and was revoked because of failing to report

again. John had been charged with robbery and evading arrest as well. He had spent

approximately one year not incarcerated in 2013 and then a few months out

approximately a year after that. During his release, John did not provide any support for

L.A.S., although he was working at a job making $500-600 per week, and only visited

with him six or seven times once a month for one hour as limited by a court order during

the year he was not incarcerated. John had made no attempts to visit with L.A.S. while


In the Interest of L.A.S., a Child                                                      Page 4
he was not incarcerated because he claimed that he was working on himself. He also

made no efforts at communicating with L.A.S. other than the one hour visits. John had

not seen L.A.S. since 2013.

        L.A.S. suffered from significant emotional issues with abandonment, anger, and

aggression. L.A.S. had been placed in a foster home where he was bonded with the foster

parents and was attending counseling to address his issues. L.A.S. told his counselor that

he felt safe with his foster parents and wanted to stay with them. L.A.S. demonstrated

significant fear and abandonment issues when thinking about not being in the home of

his foster parents, who wished to adopt him. His foster parents were supportive of L.A.S.

and worked with him to overcome his issues. L.A.S. had been moved around often

during his life with his mother and other relatives, but had spent a large portion of time

with the foster parents over his lifetime.

        While living with his foster parents, L.A.S. attended a Montessori school and had

been accepted to a college preparatory school because of the reduced class sizes and was

participating in extracurricular activities such as swimming, taekwondo, and gymnastics.

The foster parents were also in the process of adopting another boy whom L.A.S. loved

and considered to be his brother.

        John's plan for L.A.S. was for them to live with his father upon his release from

incarceration until relocating to Port Aransas where he would have a job painting houses.

John stated that L.A.S. could live with family members until his release.


In the Interest of L.A.S., a Child                                                  Page 5
        L.A.S.'s mother had signed a voluntary affidavit of relinquishment of her parental

rights to L.A.S. prior to the trial. L.A.S.'s mother testified that she was afraid of John and

that John had been violent during their time together, which was prior to and for a short

time after L.A.S. was born.          She also testified that she and John would use

methamphetamine, mushrooms, and GHB while they were together.

        Giving due deference to the jury's findings and based on our review of the entire

record, we find that the jury could have reasonably formed a firm conviction or belief

that the termination of John's parental rights was in L.A.S.'s best interest. We find that

the evidence was factually sufficient for the jury to have found that termination was in

the best interest of the child. We overrule issue three.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 17, 2016
[CV06]




In the Interest of L.A.S., a Child                                                      Page 6